Title: To Thomas Jefferson from Hauterive, 15 January 1794
From: Hauterive, Alexandre Maurice d’
To: Jefferson, Thomas



Newyork Le 15 Janvier 1794 L’an 3e. de la Republique francaise, une et Indivisible

J’ai reçu, Monsieur, une lettre datée du 7. Septembre et Signée de vous; J’ai vu depuis, et après votre résignation du ministere, dans les papiers publics une déclaration qu’on vous attribüe sur les motifs qui vous ont Fait vous prêter aux différens actes de votre ministere qui étoient en opposition avec vos opinions. Des Considérations importantes et personelles me font vous demander, Monsieur, si cette déclaration a été insérée dans les papiers publics par votre ordre; et si la lettre que je viens de Citer, est du Nombre des actes qui étoient en opposition avec vos Sentimens.

Hauterive consul de la republique francoise

